DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to submission of application on 12-JUN-2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited? 
Yes, the claim recites a mental process and a mathematical concept.

MPEP 2106.04(a)(2)(Ill) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
Further, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”

simulating production from the shale field using the resource supply data to determine constraints and decision variables for the at least one wellbore; and
The simulating production is an evaluation in the broadest reasonable interpretation when determining the constraints and variables, which one of ordinary skill in the art could perform reasonable in the mind as a mental process. Further, a pen and paper could aid in the evaluation. Therefore, reciting a mental process.

MPEP 2106.04(a)(2)(I)(B) “A claim that recites a numerical formula or equation will be considered as falling within the "mathematical concepts" grouping.”
MPEP 2106.04(a)(2)(I)(C) “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping.”

optimizing a multi-objective function of the decision variables subject to the constraints using Bayesian optimization to produce at least one controllable parameter for at least one of formation or stimulation of the at least one wellbore.
The claim recites using Bayesian optimization, a mathematical equation performing a mathematical calculation. The controllable parameter is a product of the equation and the application to the formation or stimulation is interpreted as intended use (“for at least one of”).
Thus, the claim recites a mental process and a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of applying the instructions to a general purpose computer and mere data gathering.

A system comprising:
a processor; and
a non-transitory memory device comprising instructions that are executable by the processor to cause the processor to perform operations comprising:

MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
The above components of the processor and memory are applying the exception on a general purpose computer.

receiving resource supply data associated with a shale field to be penetrated by at least one wellbore;
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity. 
The receiving the data of the shale field is receiving data for the model. No details are provided on how the data is collected or how the data is provided to the user is not claimed.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering/post solution activity (Insignificant Extra-Solution Activity) and a general purpose computer do not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir.2011) is insignificant extra-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 2 recites “wherein the operations further comprise applying the at least one controllable parameter to equipment for formation or stimulation of the at least one wellbore in the shale field” is applying the output to one controllable parameter to equipment. The specifics of the equipment are not provided and could reasonably be a general purpose computer, therefore, is post solution activity. MPEP 2106.05(g).

Claim 3 recites “wherein the at least one controllable parameter comprises at least one of wellbore length, number of wells, or number of fractures” is adding to the mere data collection by adding additional parameters. MPEP 2106.05(g).
Claim 4 recites “wherein the at least one controllable parameter comprises at least one of proppant distribution from a plurality of proppant sources or water distribution from a plurality of water sources” selecting the proppant source or water source is mere data collection from a database. MPEP 2106.05(g).

Claim 5 recites “wherein the operation of simulating production comprises modeling the production from the shale field using a linear model” is further the abstract idea of mathematical concept by using a linear model in the simulation. MPEP 2106.04(a)(2)(I)(B) / MPEP 2106.04(a)(2)(I)(C).

Claim 6 recites “wherein the operation of simulating production comprises modeling the production from the shale field using a hybrid physics-based machine-learning model” is furthering the abstract idea by adding a generic machine learning model, which is a mathematical concept. MPEP 2106.04(a)(2)(I)(B) / MPEP 2106.04(a)(2)(I)(C).

Claim 7 recites “wherein the operation of simulating production includes simulating a drilling schedule, fracturing, a reservoir, artificial lift, and power demand” is mere post solution activity of outputting the simulation result. MPEP 2106.05(g).

Claims 8-14 are method claims, containing substantially the same elements as system Claims 1-7, respectively, and are rejected on the same grounds under 35 U.S.C. 101 as Claims 1-7, respectively, Mutatis mutandis.
Claims 15-20 are medium claims, containing substantially the same elements as system Claims 1-4 and 6-7, respectively, and are rejected on the same grounds under 35 U.S.C. 101 as Claims 1-4 and 6-7, respectively, Mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Mohaghegh, U.S. Patent Application Publication 2016/0042272 A1 (hereinafter ‘Mohaghegh’) in view of
Glinsky, U.S. Patent Application Publication 2013/0238304 A1 (hereinafter ‘Glinsky’).

Regarding Claim 1: A system comprising:
Mohaghegh teaches a processor; and a non-transitory memory device comprising instructions that are executable by the processor to cause the processor to perform operations comprising: (Abstract Mohaghegh “…A computer system, comprising: one or more processors; and a memory coupled to the one or more processors, wherein the computer system is programmed with a set of computer readable instructions…”)
Mohaghegh teaches receiving resource supply data associated with a shale field to be penetrated by at least one wellbore; ([0056] and Fig. 1 Mohaghegh teaches including 136 wells, at least one wellbore, in the Marcellus Shale, shale field, and including a data set, receiving resource supply data “…An example of a data set according to the present disclosure that preferably includes 136 horizontal wells from a Marcellus Shale asset in Pennsylvania with more than 1,200 stages (3700 clusters) of hydraulic fractures. Such data set is one of the most comprehensive datasets focused on hydraulic fracturing practices in Marcellus Shale that has ever been shared with and analyzed by an independent entity. These analyses are performed by applying the methods of the present disclosure to such a dataset, as exemplified in part in FIG. 1…”)
Mohaghegh teaches simulating production from the shale field using the resource supply data to determine constraints and ([0129] Mohaghegh teaches operational constraints based on the history matching, simulating production “…During this step, the developed and history matched model is thoroughly examined against a wide range of changes in reservoir characteristics and/or operational constraints…”)
Mohaghegh teaches decision variables for the at least one wellbore; and ([0014] Mohaghegh teaches the system to determine parameters such as pad location and trajectory, decision variables for the wellbore, consistent with the specification Fig. 4 element 408 related to well design “…It would be desirable to provide a system and method for determining the site for a shale or other unconventional well and one or more optimization parameters for such site. It would also be desirable to provide such optimization as the last of a three-step process that begins with Data-Driven Analytics and Predictive Modeling. The optimization parameters may include optimum lateral length, amount of proppant injected in each stage, and length of each stage, among other parameters, optimum pad location, number of laterals in a pad, Best trajectory, Design of a multi-stage frac jobs (lateral length proppant and fluid amount to be injected, pressure and injection rates, number of stages, stage length), etc.), estimates of gas and condensate production (taking into account uncertainties associated with all reservoir, completion & stimulation parameters, etc.)…”)
Mohaghegh teaches optimizing a multi-objective function of the decision variables subject to the constraints using ([0069] Mohaghegh teaches determining the optimum, optimizing, usignt he design trajectory, injection, pressure, multi-objective function, based on a machine learning model for stimulation “…Once the conventional analysis proved to be limited in application, Artificial Intelligence & Data Mining (AI&DM) was employed to analyze the dataset. The AI&DM-based analyses were performed using a software application providing the means for Descriptive Data Mining, Data-Driven Predictive Modeling and Predictive Data Mining. The final product of the analysis is a tool according to the present disclosure that allows engineers to identify optimum location of the next well and design its trajectory. It also provides the means to design optimum completion and stimulation job by optimizing parameters such as the fluid and proppant amounts that needs to be injected, as well as pressure and rate of injection. As expected, optimum values of hydraulic fracturing parameters may end up being functions of many other parameters including reservoir characteristics at the location of the well. Furthermore, production from each well can be estimated while uncertainties associated with the reservoir characteristics are quantified…”)

Mohaghegh does not appear to explicitly disclose
Bayesian optimization to produce at least one controllable parameter for at least one of formation

However, Glinsky teaches Bayesian optimization to produce at least one controllable parameter for at least one of formation ([0049] Glinsky teaches a predictive model using the Bayesian inversion for updating the model of the geological structure, i.e. formation “…In another capability, the predictive model uses a Bayesian inversion (250) to update the geological structure and parameters so the structures and parameters are consistent with the seismic observations made in the seismic analysis (240). A fast, low fidelity computer simulation (detailed below) can be used for the updating process (262: FIG. 2B) because many models may need to be geomechanically simulated in such a geomechanical inversion (262: FIG. 2B)…”)
Mohaghegh and Glinsky are analogous art because they are from the same field of endeavor, shale modeling and optimization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the optimizing a multi-objective function of the decision variables subject to the constraints using optimization to produce at least one controllable parameter for at least one of formation or stimulation of the at least one wellbore as disclosed by Mohaghegh by Bayesian optimization to produce at least one controllable parameter for at least one of formation as disclosed by Glinsky.
One of ordinary skill in the art would have been motivated to make this modification in order to better predict the shale fracturing as Glinsky discusses in [0004] the problem of having little knowledge of how the shale is fractured “…Due to these difficulties, current stimulation techniques of areas having shale are based on little knowledge of how the shale is fracturing. Additionally, current production profiles merely indicate that active fractures in shale are at least 100 meters apart. In the end, such currently used techniques in the industry have low efficiency and use a protocol developed with only rudimentary knowledge of what is going on. In the end, operators are unable to explain or predict their results…” where Glinsky provides a solution in [0009] for optimization to predict performance “…The disclosed model combines the geological, the geophysical, and most importantly, the geomechanical properties of shales, and embeds this information in geomechanical computer simulations that predict the reservoir performance from fracturing of the shale and that also predict the associated microseismic generation. Since the geological and geophysical properties can be estimated from surface seismic data, well logs, and geologic concepts with regional context; the performance of the fracturing can be predicted and optimized. Additionally, since the microseismic data can be predicted; any simulations of microseismic events can be verified by obtaining microseismic data, and the disclosed model can be updated to be consistent with the observed microseismic data…”

Regarding Claim 2: Mohaghegh and Glinsky teach The system of claim 1, wherein the operations further comprise 
Glinsky teaches applying the at least one controllable parameter to equipment for formation or stimulation of the at least one wellbore in the shale field. ([0038] Glinsky teaches determining the stimulation zone, with the volume and treatment “…Finally, the predictive model can be used to control the size and orientation of a stimulated zone, maximize the stimulated zone per volume of fluid injected, and lead to treatments using less fluid. These and other useful benefits may be found…”)

Regarding Claim 3: Mohaghegh and Glinsky teach The system of claim 1, 
Mohaghegh teaches wherein the at least one controllable parameter comprises at least one of wellbore length, number of wells, or number of fractures. (Fig. 16 Mohaghegh teaches the interface for design new well location and frac job, which includes the measured depth and the lateral length, i.e. wellbore length depending if the length is measured from the surface or the lateral under perforation)

Regarding Claim 5: Mohaghegh and Glinsky teach The system of claim 1, 
Glinsky teaches wherein the operation of simulating production comprises modeling the production from the shale field using a linear model. ([0028] Glinsky teaches the model as linear “…In general, the data assimilation method can include, but is not limited to, inversion, Bayesian inversion, linear inversion, an inversion finding a minimum of an objective function, an inversion of an estimated response surface to the forward physics model, a heuristic optimization, or a combination of these. In this regard, a stochastic engine can be used to develop a response surface…”)

Regarding Claim 6: Mohaghegh and Glinsky teach The system of claim 1, 
Mohaghegh teaches wherein the operation of simulating production comprises modeling the production from the shale field using a hybrid physics-based machine-learning model. ([0094] Mohaghegh teaches the machine learning model for the production “…Training, calibration and validation of data-driven predictive models is done through a process in which advanced machine learning technologies are used to couple well location and trajectory, reservoir characteristics and completion with detail stimulation practices and correlate them with the target production indicator (180 Days Cumulative Rich Gas Production). FIG. 11 shows an exemplary list of parameters that have been used in a preferred model created according to the present disclosure…”)

Regarding Claim 7: Mohaghegh and Glinsky teach The system of claim 1, 
Mohaghegh teaches wherein the operation of simulating production includes simulating a drilling schedule, fracturing, a reservoir, artificial lift, and power demand. ([0011] Mohaghegh teaches stimulating the reservoir volume “…Another variable that is commonly used in modeling of hydraulic fractures in shale is Stimulated Reservoir Volume (SRV). SRV is also "Soft Data" since its value cannot be directly measured. SRV is mainly used as a set of tweaking parameters (along with SRV-Permeability gradients) to help reservoir modelers in the history matching process…”)


Claims 8-10 and 12-14 are method claims, containing substantially the same elements as system Claims 1-3 and 5-7, respectively, and are rejected on the same grounds under 35 U.S.C. 101 as 1-3 and 5-7, respectively, Mutatis mutandis.
Claims 15-17 and 19-20 are medium claims, containing substantially the same elements as system Claims 1-3 and 6-7, respectively, and are rejected on the same grounds under 35 U.S.C. 101 as Claims 1-3 and 6-7, respectively, Mutatis mutandis.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Mohaghegh, U.S. Patent Application Publication 2016/0042272 A1 (hereinafter ‘Mohaghegh’) in view of
Glinsky, U.S. Patent Application Publication 2013/0238304 A1 (hereinafter ‘Glinsky’) further in view of
Barree et al., “Generic Correlation for Proppant-Pack Conductivity” (hereinafter ‘Barree’).

Regarding Claim 4: Mohaghegh and Glinsky teach The system of claim 1, 

Mohaghegh and Glinsky do not appear to explicitly disclose
wherein the at least one controllable parameter comprises at least one of proppant distribution from a plurality of proppant sources or water distribution from a plurality of water sources.

However, Barree teaches wherein the at least one controllable parameter comprises at least one of proppant distribution from a plurality of proppant sources or water distribution from a plurality of water sources. (Pg. 509 right col ¶3 Barree teaches “…A brief review of the current methods developed by the Stim-Laboratory Proppant Consortium, and used in the Predict-K and Proppant Manager software, is necessary before discussing the development of the generic model. Proppant Manager is the software package used by the Consortium as a database for various proppants. Currently, the database contains more than 100 currently commercial products, more than 200 total proppant types (some obsolete), and more than 1,000 conductivity tests. Predict-K is the software package that uses data from the database to calculate baseline and dynamic conductivities, as well as estimate production with these values in various treatment and reservoir scenarios…”)
Mohaghegh, Glinsky, and Barree are analogous art because they are from the same field of endeavor, shale modeling and optimization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the optimizing a multi-objective function of the decision variables subject to the constraints using optimization to produce at least one controllable parameter for at least one of formation or stimulation of the at least one wellbore as disclosed by Mohaghegh and Glinsky by wherein the at least one controllable parameter comprises at least one of proppant distribution from a plurality of proppant sources or water distribution from a plurality of water sources as disclosed by Barree.
One of ordinary skill in the art would have been motivated to make this modification in order to use a baseline for the proppant in the simulation established as a standard over a period of time as discuss in the summary of Barree “…With the large number of fracture stages and the size of jobs being pumped in horizontal wells, many companies have elected to use nonstandard or noncommercial natural sands as propping agents. The Stim-Laboratory Proppant Conductivity Consortium, supported by approximately 50 proppant suppliers, pumping service companies, and operators, has developed consistent laboratory conductivity-test procedures during the past 30 years that have become de facto industry standards…”

Claim 11 is a method claim, containing substantially the same elements as system claim 4, respectively, and are rejected on the same grounds under 35 U.S.C. 101 as claim 4, respectively, Mutatis mutandis.
Claim 18 is a medium claim, containing substantially the same elements as system claim 4, respectively, and are rejected on the same grounds under 35 U.S.C. 101 as claim 4, respectively, Mutatis mutandis.

Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146